     Case 2:17-cv-00922 Document 20 Filed 05/26/20 Page 1 of 1 PageID #: 513



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

VELMA BUTLER,

                               Plaintiff,

v.                                                   CIVIL ACTION NO. 2:17-cv-00922

ETHICON, INC., et al.,

                               Defendant.

                            MEMORANADUM OPINION AND ORDER

        On April 21, 2020, I entered an order directing plaintiff to show cause on or before May

21, 2020, why her case should not be dismissed as to defendants, Ethicon, Inc. and Johnson &

Johnson pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 4.1 of the Local

Rules of Civil Procedure. The Order was sent to plaintiff at her last known address and posted on

the court’s website.

        Plaintiff has not responded to the Show Cause Order. For this reason and the reasons

identified in my Show Cause Order related to plaintiff’s inaction in this case and failure to comply

with Docket Control Orders, the court ORDERS, pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure and Rule 4.1 of the Local Rules of Civil Procedure and after weighing the factors

identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), that defendant Ethicon, Inc. and

Johnson & Johnson are dismissed without prejudice. No defendants remain, and the court

DIRECTS the Clerk to dismiss the case and strike it from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiff at her address.

                                                     ENTER:       May 26, 2020
